BuniiAKD, J.,
delivered the opinion of the court.
The appellees move to dismiss the appeal in this case, on several grounds, and among others that there is no appeal bond. The copy of a paper purporting to be a bond in the transcript does not contain the names of any obligees, nor does it state -in what suit it is given. °
In answer to this objection- the counsel for the appellants kas Pr°daced the original bond annexed to the petition of appeal, in which the names of the appellees are inserted and the other blanks filled up with the style of the suit, and reference to the judgment rendered in this case. It is, however, admitted that the blanks were filled after the transcript was filed in this court. The clerk certifies that the copy in the transcript is a true copy of the bond at that time. We can only inquire whether the bond was at the time the appeal was taken, such a one as the law requires. 1 Code of Practice requires that the bond should be in favor of the appellees, art. 575. A blank bond is not sufficient. If the bond was null at the time the appeal was brought up, itcannot be made valid afterwards by filling up the blanks without the consent of the appellees.
It is, therefore, ordered, adjudged and decreed, that the appeal be dismissed with costs. *•